DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This Office action is in response to amendments and arguments received on September 13, 2021. Claims 2-5 have been amended. Claims 1-9 are now pending.  

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Takeuchi et al. (US 20100324796 A1) herein “Takeuchi” and Soma et al. (US 20100010697 A1) herein “Soma”.
Takeuchi discloses a travel control device, as detailed in the previous Office Action dated 06/24/2021. As detailed in said Office Action, Takeuchi does not disclose or suggest:
the first planning unit selects power generation travel or EV travel as the first traveling mode in the restricted section, in accordance with a relationship between a limit value of a speed of the automobile for each of the power generation travel and the EV travel and a restricted speed range satisfying the restricted traveling condition,

Soma teaches a related system that uses EV mode “where legal speed limits are below a predetermined value (for example of 40 Km/h)” (see [0090]) that only explicitly includes a limit value of a speed of the automobile for the EV travel, and a restricted speed range satisfying the restricted traveling condition, and is silent regarding the limit value of a speed of the automobile for the power generation travel. While one of ordinary skill may conclude in view of the teachings of Soma that speeds above 40Km/h would require power generation travel, this is not explicit disclosure of accounting for the limit values for selecting between the two modes. Therefore claim 1 is allowable over Takeuchi and Soma. 
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claim 1 at the time of filing. Therefore claim 1 is found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-9 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669



/TODD MELTON/Primary Examiner, Art Unit 3669